•            Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 1 of 21
                                                                                        Illllll lllll lllll   lllll lllll lllll lllll lllll 111111111111111111
                                                                                         *    1 0 4 3 3 2 2 1 3 4                                        *


                         IN THE DISTRICT COURT OF CLEVELAND COUNTY
                                     STATE OF OKLAHOMA        8LTAEIVEE OF OKLAHOMAl
                                                                                     LAND COUNTY J S.S.
                                                                                    FILED In The
                                      )                                      Office of the Court Clerk
     EMERGENCY SERVICES OF OKLAHOMA, )                                              APR 15 2019
     PC, OKLAHOMA EMERGENCY SERVICES, )
     PC, SOUTH CENTRAL EMERGENCY      )
     SERVICES, PC, and EMERGENCY      )                                        In the office, of the
     PHYSICIANS OF MID-AMERICA, P.C., )                                 Court Clr;rk MA~ILYN WILLIAMS
                                      )
                        Plaintiffs,   )

     vs.
                                      )
                                      )
                                        No.                    CJ-2019-   '-if')"
                                      )
     UNITED HEALTHCARE INSURANCE      )
     COMPANY, UNITED HEALTHCARE       )
     SERVICES, INC., and UNITED       )
     HEALTHCARE OF OKLAHOMA, INC.,    )
                                      )
                        Defendants.   )




                              PLAINTIFFS' ORIGINAL PETITION




           COME NOW Plaintiffs Emergency Services of Oklahoma, P.C., Oklahoma Emergency

    Services, P.C., South Central Emergency Services, P.C., and Emergency Physicians of Mid-

    America, P.C., by and through the undersigned counsel, and file this Original Petition against

    Defendants United HealthCare Insurance Company, United HealthCare Services, Inc., and United

    HealthCare of Oklahoma, Inc. (collectively, "Defendants" or the "Insurance Companies") and

    allege as follows:
            Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 2 of 21




                                        INTRODUCTION

        1.      Plaintiffs Emergency Services of Oklahoma, P .C., Oklahoma Emergency Services,

P.C., South Central Emergency Services, P.C., and Emergency Physicians of Mid-America, P.C.

(collectively, "Plaintiffs" or the "Plaintiff Doctors") are four groups of physicians who provide

emergency care to thousands of citizens of Oklahoma. Unlike most other physicians, who

generally have the ability to choose the patients that they treat, these doctors do not. By necessity

and under compulsion of federal law, Plaintiff Doctors are obligated to treat all patients who

require emergency services. In recognition of the nature and critical importance of these services,

Oklahoma law requires health insurers to compensate emergency medicine physicians at

reasonable rates, whether or not the doctors are part of the insurers' preferred provider networks.

Reasonable compensation is essential to permit Plaintiff Doctors to continue to provide high-

quality emergency services and to attract and retain physicians who are willing to work long hours

under great stress in order to perform life-saving medical services in otherwise underserved areas

of Oklahoma.

       2.       The Insurance Companies historically have compensated Plaintiff Doctors at more

reasonable rates, as required under Oklahoma law. In recent years, however, the Insurance

Companies began slashing the rates at which they paid Plaintiff Doctors for their emergency

services. The Insurance Companies began paying some of the claims for emergency services

rendered by Plaintiff Doctors at rates that are substantially below the historic levels for the same

services and significantly below the rates at which the Insurance Companies continued to pay other

substantially identical claims.

       3.       One explanation for this disparity is that the Insurance Companies are reimbursing

Plaintiff Doctors for services provided to members of the plans they fully underwrite at



                                                 2
            Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 3 of 21




significantly lower rates than they are reimbursing Plaintiff Doctors for services provided to

members of the employer-funded plans for which the Insurance Companies only provide

administrative services.

       4.       This action seeks damages for the Insurance Companies' violations of Oklahoma

law and to compel the Insurance Companies to abide by Oklahoma law with respect to payment

of future claims.

                                           PARTIES

       5.       Plaintiff Emergency Services of Oklahoma, P.C. is a professional emergency

medicine services group practice that staffs the emergency departments at Norman Regional

Hospital in Norman, AllianceHealth Deaconess Hospital in Oklahoma City, AllianceHealth Ponca

City in Ponca City, Alliance Health Woodward in Woodward, Integris Canadian Valley Hospital

in Yukon, Integris Grove General Hospital in Grove, Integris Southwest Medical Center in

Oklahoma City, Heart Hospital North Campus in Oklahoma City, Oklahoma Heart Hospital South

Campus in Oklahoma City, and St. Mary's Regional Medical Center in Enid.

       6.       Plaintiff Oklahoma Emergency Services, P.C. is a professional emergency

medicine services group practice that staffs the emergency departments at Comanche County

Memorial Hospital in Lawton and McBride Clinic Orthopedic Hospital in Oklahoma City.

       7.       Plaintiff South Central Emergency Services, P.C. is a professional emergency

medicine services group practice that staffs the emergency departments at Duncan Regional

Hospital in Duncan, Integris Baptist Regional Health in Miami, Integris Health Edmond in

Edmond, and Stillwater Medical Center in Stillwater.

       8.       Plaintiff Emergency Physicians of Mid-America, P.C. is a professional emergency

medicine services group practice that staffs the emergency departments at McAlester Regional



                                               3
            Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 4 of 21




Health Center in McAlester, St. Anthony Healthplex East in Oklahoma City, St. Anthony

Healthplex Mustang Medical Center in Mustang, St. Anthony Healthplex North Medical Center

in Oklahoma City, St. Anthony Healthplex South in Oklahoma City, St. Anthony Hospital in

Oklahoma City, and St. Anthony Shawnee Hospital in Shawnee.

       9.       Defendant United HealthCare Insurance Company is a Connecticut corporation

with its principal place of business in Connecticut. United HealthCare Insurance Company is

responsible for paying for certain of the emergency medical services at issue in this Petition. On

information and belief, United HealthCare Insurance Company is a licensed Oklahoma health

insurance company.

       10.      Defendant United HealthCare Services, Inc., is a Minnesota corporation with its

principal place of business in Connecticut. United HealthCare Services, Inc. is responsible for

paying for certain of the emergency medical services at issue in this Petition. On information and

belief, United HealthCare Services, Inc., is a licensed Oklahoma health insurance company.

       11.      Defendant United HealthCare of Oklahoma, Inc., is an Oklahoma corporation with

a principal place of business in Tulsa, Oklahoma. United HealthCare of Oklahoma, Inc., is

responsible for paying for certain of the emergency medical services at issue in this Petition. On

information and belief, United HealthCare of Oklahoma, Inc., is a licensed Oklahoma health

insurance company.




                                                4
          Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 5 of 21




                                     JURISDICTION & VENUE

        12.      Jurisdiction is proper pursuant to Okla. Stat. tit. 12, § 2004(F).

        13.      Venue is proper pursuant to Okla. Stat. tit. 12, § 137 because a significant number

of the services that form the basis of the Plaintiff Doctors' claims were performed in Cleveland

County.

        14.      The Insurance Companies are subject to personal jurisdiction in this state because

they have entered into contracts to provide insurance to Oklahoma residents and conduct business

in this State.

        15.      Pursuant to Okla. Stat. tit. 12, § 2008, Plaintiff Doctors assert they seek damages in

excess of the amount required for diversity jurisdiction pursuant to 28 U.S.C. § 1332.

                                                  FACTS

                         The Plaintiffs Provide Necessary Emergency Care

        16.      This is an action for damages stemming from the Insurance Companies' failure to

properly reimburse Plaintiff Doctors for emergency services provided to members of the Insurance

Companies' health plans. 1

        17.      Plaintiff Doctors are emergency medicine physicians who staff emergency

departments 24 hours a day, 7 days a week. Plaintiff Doctors provide emergency department

coverage at 23 emergency departments in Oklahoma.




1
  Plaintiff Doctors do not assert any cause of action with respect to any patient whose health insurance was
issued under Medicare Part C (Medicare Advantage) or is provided under the Federal Employee Health
Benefits Act (FEHBA). Thus, there is no basis to remove this lawsuit to federal court under federal question
jurisdiction. Plaintiff Doctors also do not assert any claims relating to the Insurance Companies' Managed
Medicare business. As explained below, upon entry of an appearance by counsel for the Insurance
Companies, Plaintiff Doctors will serve, via encrypted transmission, a list of the individual healthcare
claims at issue in this litigation. To the extent that list contains any healthcare claims relating to Managed
Medicare, FEHBA, or Managed Medicaid business, Plaintiff Doctors will remove them upon notice by the
Insurance Companies.

                                                      5
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 6 of 21



       18.     As providers of emergency medical care, Plaintiff Doctors have made a

commitment to providing emergency medical services to all patients, regardless of insurance

coverage or ability to pay, including to patients with insurance coverage issued or underwritten by

the Insurance Companies.

       19.     This philosophy is reflected in the federal Emergency Medical Treatment and Labor

Act ("EMTALA"), which requires emergency room physicians to evaluate, stabilize, and treat all

patients, regardless of their insurance status or ability to pay. See EMTALA, 42 U.S.C. § 1395dd.

       20.     EMTALA is one of the central sources of patient protection in the United States

healthcare system.

       21.     However, EMTALA also places a financial burden on emergency medicine

physicians, many of whom also adhere to grueling schedules and live in or commute to far-flung

locations in order to ensure patients' access to emergency care.

       22.     Emergency medicine physicians represent 4% of physicians in this country but

provide 67% of unreimbursed care.

       23.     On average, an Emergency medicine physician provides almost $140,000 of charity

care every year, and a third of emergency physicians provide more than 30 hours of charity care

each week.

       24.     Almost 1 in 5 emergency patients has no ability to pay, and 3 out of 4 emergency

room visits are reimbursed below cost.

       25.     In recognition of the challenges unique to the practice of emergency medicine,

Oklahoma law affords emergency medicine physicians certain protections.

       26.      Plaintiff Doctors' claims fall into two categories: (1) claims subject to Oklahoma

law governing health maintenance organizations ("HMOs"), and (2) other claims not subject to



                                                 6
          Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 7 of 21




Oklahoma law governing HM Os. For the purposes of this Petition, these claims are collectively

referred to as the "Non-Participating Claims" and sometimes are separately referred to as the "Non-

Participating HMO Claims" and "Other Non-Participating Claims."

       27.     For the Non-Participating HMO claims, Oklahoma law requires the Insurance

Companies to reimburse Plaintiffs doctors, at a minimum, at the "prevailing charges" in the

geographic area where Plaintiff Doctors provide their services. See Okla. Stat. tit. 36, §

6571(A)(2); Okla. Admin. Code 365:40-5-123(e)(l).

       28.     For the Other Non-Participating Claims, Oklahoma law requires the Insurance

Companies to reimburse Plaintiff Doctors at rates, at a minimum, equivalent to the reasonable

value of Plaintiff Doctors' services.

       29.     These guarantees are imperative to ensuring that emergency medicine physicians

remain able to offer high quality services to Oklahoma residents. They account for the expenses

associated with emergency medicine physicians' education and continued training and incentivize

emergency medicine physicians to move to underserved areas, ensuring that emergency medical

services are available across the state.

               The Insurance Companies Underpaid the Plaintiffs for Emergency Services

        30.    The Insurance Companies are national managed care organizations that underwrite,

operate and administer Health Plans, including HMOs, in Oklahoma.

        31.     In exchange for premiums and/or fees or other compensation, the Insurance

Companies pay for health care services rendered to their members, including the emergency

medicine services Plaintiff Doctors have provided and continue to provide to the Insurance

Companies' members.




                                                 7
            Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 8 of 21




        32.     In spite of the essential role emergency medicine physicians such as Plaintiff

Doctors play in the United States healthcare system, the Insurance Companies have refused to

offer sustainable provider contracts to Plaintiff Doctors.

        33.     Because there is no contract between the Insurance Companies and any of Plaintiff

Doctors for the healthcare claims at issue in this litigation, Plaintiff Doctors are designated as "non-

participating" or "out-of-network" for all of the claims at issue in this litigation.

        34.     Because Plaintiff Doctors did not participate in the Insurance Companies' provider

network, there was no agreed rate. The Insurance Companies are therefore obligated to reimburse

Plaintiff Doctors at the "prevailing charges" in the geographic area where Plaintiff Doctors provide

their services or at rates, at a minimum, equivalent to the reasonable value of Plaintiff Doctors'

services.

       35.      Oklahoma law requires that, for the Non-Participating HMO Claims, the Insurance

Companies are required to give notice to providers such as Plaintiffs that they "shall bill" the

Insurance Companies "directly" for reimbursement claims arising from Plaintiffs' treatment of the

Insurance Companies' members.

        36.     At all material times, the Plaintiffs have billed the Insurance Companies directly

for their Non- Participating Claims arising from Plaintiffs' treatment of the Insurance Companies'

members.

        37.     The Insurance Companies have received and accepted Plaintiffs' bills for the

emergency medicine services Plaintiffs have provided and continue to provide to the Insurance

Companies' members. The Insurance Companies have consistently adjudicated and paid, and

continue to adjudicate and pay, the Plaintiffs directly for the Non-Participating Claims, albeit at

amounts less than that required by Oklahoma law.



                                                   8
          Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 9 of 21




        38.     By assuming responsibility for paying for the emergency medical services provided

to the Insurance Companies' patients, the Insurance Companies are both obligated under

Oklahoma law, and have impliedly agreed, to reimburse Plaintiffs at rates in accordance with the

standards established by Oklahoma law.

        39.     Despite not participating in the Insurance Companies' provider network for the time

at issue, Plaintiff Doctors regularly provide emergency services to the Insurance Companies'

health plan enrollees.

        40.     From January 2016 to September 2018, Plaintiff Doctors have provided emergency

medical services to thousands of the Insurance Companies' health plan enrollees.

       41.     The Insurance Companies' members have received a wide variety of emergency

services (in some instances, life-saving services) from Plaintiff Doctors, including treatment of

conditions ranging from cardiac arrest, to broken limbs, to burns, to diabetic ketoacidosis and

shock, to gastric distress and obstetrical distress

        42.    In recent years, the Insurance Companies have continuously decreased their

reimbursements to Plaintiff Doctors for services provided to certain of their members.

        43.     These new reimbursement levels were significantly less than the rates called for by

Oklahoma law.

        44.     From January 2016 to September 2018, Plaintiff Doctors have identified more than

7,000 emergency service claims that the Insurance Companies paid at unacceptably low rates.

        45.     The total underpayment amount for these claims is in excess of $3.8 million.

        46.     As stated in ,i 42, the Insurance Companies are reimbursing Plaintiff Doctors at

unacceptably low rates for services provided to some of their members. They continue to reimburse

Plaintiff Doctors at more reasonable rates for services provided to other of their members. The



                                                      9
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 10 of 21




result is that the Insurance Companies are reimbursing Plaintiff Doctors at drastically different

rates for essentially the same services, provided at the same facility, to different members.

       47.       Upon information and belief, the Insurance Companies generally are paying the

lower reimbursement rates for services provided to their fully insured members and the higher

reimbursement rates for services provided to members of their administrative services only or self-

insured plans.

       48.       Put differently, when their own money is at stake, rather than the money of one of

their employer clients, the Insurance Companies pay the lower rate.

       49.       For each of the healthcare claims at issue, the Insurance Companies determined the

claim to be payable; however, they paid at an arbitrarily reduced rate. Thus, the claims at issue

involve no questions of whether the claim is payable; rather, they involve only the issue of whether

the Insurance Companies paid the claim at the rate required by Oklahoma law. (They did not.)

       50.       Okla. Stat. tit. 36, § 6571 (A)(2) requires that "any insurer which ... makes a

determination or contracts with a third party who makes the determination of average area charges

or customary and reasonable charges for health care services, procedures or supplies; and ... based

on such determination, authorizes payment in an amount which is less than the amount charged by

the health care provider for such services, procedures or supplies ... shall, upon the request of a

health care provider, furnish the name, mailing address and telephone number of the party making

the determination to the health care provider." Okla. Stat. tit. 36, § 6571 (A)(2).

       51.       Okla. Admin. Code 365:40-5-123(e)(2) requires that "[i]f an HMO uses reasonable

and customary charge determinations to authorize settlements, it shall: ... [f]umish or arrange to

furnish the rationale and data sources for a determination, within ten (10) days after receipt of a

provider's request for this information and for no more than a nominal copying fee."



                                                 10
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 11 of 21




        52.     On February 4, 2019, Plaintiff Doctors sent a letter to the Insurance Companies

formally requesting that the Insurance Companies provide Plaintiffs with the rationale and data

sources for their determination of the rates they pay. Despite their obligation under Oklahoma law,

pursuant to Okla. Stat. tit. 36, § 6571 (A)(2) and Okla. Admin. Code 365 :40-5-123(e)(2), to provide

precisely that information to a provider within 10 days upon request, the Insurance Companies

have failed to do so.

        53.     In withholding from the Plaintiff Doctors what rationale, if any, they hav for the

arbitrarily low rates they have and continue to pay the Plaintiff Doctors for their Non-Participating

Claims, and the identity of the decision maker, the Insurance Companies are violating their express

statutory and regulatory obligations under Oklahoma law.

        54.     The Insurance Companies have failed to attempt in good faith to effectuate a

prompt, fair, and equitable settlement of these claims.

        55.     Plaintiff Doctors bring this action to collect damages due to the Insurance

Companies' failure to comply with Oklahoma law and to compel the Insurance Companies to pay

them the rates required by Oklahoma law for the emergency services that Plaintiff Doctors

provided to their members.

        56.     All conditions precedent to the institution and maintenance of this action have been

performed, waived, or otherwise satisfied.

                                             COUNTI

                    Violation of Oklahoma Clean Claim Reimbursement Laws

        57.     Plaintiff Doctors re-allege and restate the preceding paragraphs as if they were fully

set forth herein.

        58.     The Insurance Companies, which include, an Oklahoma-licensed HMO, must

comply with the requirements of Oklahoma law with respect to the Insurance Companies'

                                                  11
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 12 of 21




reimbursement of clean claims submitted by health care providers, including the Plaintiff Doctors,

as set forth in Oklahoma's prompt pay law, Title 36 of the Oklahoma statutes, and the regulations

promulgated thereunder ("Clean Claim Reimbursement Laws"). See Okla. Stat. tit. 36, § 1219;

Okla. Stat. tit 36, § 6571; Okla. Admin. Code 365:40-5-120 et seq.

        59.       Oklahoma law affords the Plaintiff Doctors a private right of action against the

Insurance Companies for disputes arising from violations of the Clean Claim Reimbursement

Laws, and further permits a prevailing provider to recover simple interest at the rate of percent

(10%) per year and reasonable attorney's fees. Okla. Stat. tit. 36, § 1219(F)-(G).

        60.       Oklahoma's Clean Claim Reimbursement Laws require that the Insurance

Companies provide the Plaintiff Doctors with notice that they shall bill the Insurance Companies

directly for the Non-Participating HMO Claims. Okla. Admin. Code 365:40-5-123(c)(2).

        61.       Oklahoma's Clean Claim Reimbursement Laws require that the Insurance

Companies, in authorizing payment of "reasonable and customary charges" to Plaintiff Doctors

for the Non-Participating HMO Claims, must base such determinations on "prevailing charges" in

the geographic area where the services were provided, and provide the data and rationale for those

determinations to Plaintiff Doctors, upon request. Okla. Admin. Code 365:40-5-123(e)(l)(2).

        62.       On information and belief, based upon their own determination of "reasonable and

customary charges," the Insurance Companies authorized payment to Plaintiff Doctors for the

Non-Participating HMO Claims at amounts less than the amounts charged by Plaintiff Doctors for

their services.

        63.       From January 2016 through September 2018, the Insurance Companies have paid,

and continue to pay, Plaintiff Doctors for the Non-Participating HMO Claims at amounts

substantially less than the "prevailing charges" in Plaintiff Doctors' respective geographic areas.



                                                 12
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 13 of 21




        64.     Despite Plaintiff Doctors' request for the information used for the Insurance

Companies' determinations of the rates they have paid Plaintiff Doctors on the Non-Participating

HMO Claims, the Insurance Companies have failed and refused to provide Plaintiff Doctors with

the data and information required by Oklahoma's Clean Claim Reimbursement Laws.

        65.     The Insurance Companies' failure and refusal to reimburse Plaintiff Doctors for

their Non- Participating HMO Claims at rates, at a minimum, equivalent to the "prevailing

charges" in the geographic area where the services are provided, and the Insurance Companies'

failure and refusal to furnish to Plaintiff Doctors the information supporting the Insurance

Companies' rates of reimbursement both constitute violations of their obligations under

Oklahoma's Clean Claim Reimbursement Laws.

        66.     As a result of the Insurance Companies' violations of Oklahoma's Clean Claim

Reimbursement Laws, Plaintiff Doctors have suffered injury and are entitled to monetary damages

from the Insurance Companies to compensate them for that injury in an amount equal to the

difference between the amounts allowed as payable by the Insurance Companies and the prevailing

charges for professional emergency medicine services in the same geographic area, plus interest

at the statutory rate and attorney's fees.

                                             COUNT II

                                Breach of Implied-in-Fact Contract

        67.     Plaintiff Doctors re-allege and restate the preceding paragraphs as if they were fully

set forth herein.

        68.     At all material times, Plaintiff Doctors were obligated under federal law to provide

emergency medicine services to all patients presenting at the emergency departments they staff,

including the Insurance Companies' members.



                                                  13
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 14 of 21




       69.      At all material times, the Insurance Companies knew that Plaintiff Doctors were

non-participating emergency medicine groups that provided emergency medicine services to their

members.

       70.      From January 2016 to September 2018, Plaintiff Doctors have undertaken to

provide emergency medicine services to the Insurance Companies' members, and the Insurance

Companies have undertaken to pay for such services provided to the Insurance Companies'

members.

       71.      Oklahoma law requires that, for the Non-Participating HMO Claims, the Insurance

Companies shall give notice to non-participating providers such as Plaintiff Doctors that they

"shall bill" the Insurance Companies "directly" for reimbursement claims arising from Plaintiff

Doctors' treatment of the Insurance Companies' members. Okla. Admin. Code 365:40-5-

123(c)(2).

       72.      At all material times, the Insurance Companies were aware that Plaintiff Doctors

were entitled to and expected to be paid at rates in accordance with the standards established under

Oklahoma law.

        73.     At all material times, Plaintiff Doctors have "directly" billed the Insurance

Companies for the Non-Participating Claims2 arising from the emergency medical services

Plaintiff Doctors render to the Insurance Companies' members, based on the Insurance

Companies' implied agreement to reimburse Plaintiff Doctors for those services at rates that

complied with Oklahoma law.




2
  A list of the specific healthcare claims that the Insurance Companies have underpaid will be provided to
the Insurance Companies by secure encrypted transmission upon entry of an appearance. The Insurance
Companies' systemic underpayment of Plaintiff Doctors' claims is ongoing, and the doctors reserve the
right to add additional healthcare claims as those claims are identified or accrue.

                                                   14
        Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 15 of 21




       74.     At all material times, the Insurance Companies have received Plaintiff Doctors'

bills for the emergency medicine services Plaintiff Doctors have provided and continue to provide

to the Insurance Companies' members.

       75.     The Insurance Companies have consistently adjudicated and paid, and continue to

adjudicate and pay, the Plaintiff Doctors directly for the Non-Participating Claims, albeit at

amounts less than that required by Oklahoma law.

       76.     At all material times, Plaintiff Doctors were not parties to participation agreements

with the Insurance Companies and did not agree to accept discounted rates from the Insurance

Companies or to be bound by the Insurance Companies' reimbursement policies or rate schedules

with respect to any of the Non-Participating Claims for emergency medical services Plaintiff

Doctors rendered to the Insurance Companies' members.

       77.     Through the parties' conduct and respective undertaking of obligations concerning

emergency medicine services provided by Plaintiff Doctors to the Insurance Companies' members,

the parties implicitly agreed, and Plaintiff Doctors had a reasonable expectation and understanding,

that the Insurance Companies would reimburse Plaintiff Doctors for Non-Participating Claims at

rates in accordance with the standards established under Oklahoma law.

       78.     Under Okla. Stat. tit. 36, § 6571(A)(2) and Okla. Admin. Code 365:40-5-123(e)(l),

the Insurance Companies, in issuing payment on the Non-Participating HMO Claims to Plaintiff

Doctors in an amount less than Plaintiff Doctors' charges for their services rendered to the

Insurance Companies' members, represented to Plaintiff Doctors and agreed that the rates the

Insurance Companies would pay were, at a minimum, equivalent to the "prevailing charges" for

emergency medicine services in the geographic area where they were provided.




                                                 15
        Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 16 of 21




       79.     Under Oklahoma common law, including the doctrine of quantum meruit, the

Insurance Companies, by undertaking responsibility for payment to Plaintiff Doctors for the

services rendered to the Insurance Companies' members, impliedly agreed to reimburse Plaintiff

Doctors at rates, at a minimum, equivalent to the reasonable value of the professional emergency

medical services provided by Plaintiff Doctors.

       80.     In breach of their implied contract with Plaintiff Doctors, the Insurance Companies

have and continue to systemically adjudicate the Non-Participating Claims at rates substantially

below both the prevailing charges in the geographic area and the reasonable value of the

professional emergency medical services provided by Plaintiff Doctors to the Insurance

Companies' members.

       81.     Each of Plaintiff Doctors has performed all obligations under its implied contract

with the Insurance Companies concerning emergency medical services to be performed for

members.

       82.     At all material times, all conditions precedent have occurred that were necessary

for the Insurance Companies to perform their obligations under their implied contract to pay

Plaintiff Doctors for the Non-Participating HMO Claims, at a minimum, based upon the

"prevailing charges" in the geographic area, and to pay Plaintiff Doctors at rates, at a minimum,

equivalent to the reasonable value of their services for the Other Non-Participating Claims.

       83.     Plaintiff Doctors did not agree that the lower reimbursement rates paid by the

Insurance Companies were reasonable or sufficient to compensate Plaintiff Doctors for the

emergency medical services provided to Patients.

       84.     As a result of the Insurance Companies' breach of the implied contract to pay

Plaintiff Doctors for the Non-Participating Claims at the rates required by Oklahoma law, Plaintiff



                                                  16
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 17 of 21




Doctors have suffered injury and are entitled to monetary damages from the Insurance Companies

to compensate them for that injury.

        85.      For the Non-Participating HMO Claims, Plaintiff Doctors have suffered damages

in an amount equal to the difference between the amounts allowed as payable by the Insurance

Companies and the lesser of Plaintiff Doctors' charges and the prevailing charges for professional

emergency medicine services in the same geographic area, plus the Plaintiff Doctors' loss of use

of that money.

        86.      For the Other Non-Participating Claims, Plaintiff Doctors have suffered damages

in an amount equal to the difference between the amounts allowed as payable by the Insurance

Companies and the lesser of Plaintiff Doctors' charges and the reasonable value of their

professional emergency medicine services, plus Plaintiff Doctors' loss of use of that money.

                                             COUNTIII

                     Unjust Enrichment/Breach of Implied-in-Law Contract

        87.      Plaintiff Doctors re-allege and restate the preceding paragraphs as if they were fully

set forth herein.

        88.      Plaintiff Doctors conferred a benefit upon the Insurance Companies by providing

valuable emergency medicine services to the Insurance Companies' members for which the

Insurance Companies were responsible for payment. In exchange for premiums and other forms

of compensation, the Insurance Companies owe the Insurance Companies' members an obligation

to pay Plaintiff Doctors for the covered medical services the members receive from Plaintiff

Doctors. The Insurance Companies derive a benefit from Plaintiff Doctors' provision of

emergency medicine services to their members, because it is through Plaintiff Doctors' provision

of those services that the Insurance Companies fulfill their obligations to their members.



                                                   17
        Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 18 of 21




       89.     There is no dispute that all of the emergency medicine services at issue in the Non-

Participating Claims were covered, because the Insurance Companies already adjudicated and

allowed them as payable, albeit at an amount less than required by Oklahoma law.

       90.     The Insurance Companies voluntarily accepted, retained and enjoyed, and continue

to accept, retain and enjoy, the benefits conferred upon it by Plaintiff Doctors, knowing that

Plaintiff Doctors expected to be paid for the Non-Participating Claims at rates in accordance with

the standards established under Oklahoma law.

       91.     The Insurance Companies have been unjustly enriched by their failure and refusal

to pay Plaintiff Doctors for the Non-Participating Claims at rates in accordance with the standards

established under Oklahoma law for the emergency medicine services Plaintiff Doctors provided

to the Insurance Companies' members. The Insurance Companies have unjustly enriched

themselves by withholding from Plaintiff Doctors monies that, consistent with the standards

established under Oklahoma law, the Insurance Companies should have paid to Plaintiff Doctors.

       92.     Under the circumstances set forth above, it is unjust and inequitable for the

Insurance Companies to retain the benefit they received without paying the value of that benefit;

i.e., by paying Plaintiff Doctors for the Non-Participating HMO Claims based upon the "prevailing

charges" in the geographic area and for the Other Non-Participating Claims based upon quantum

meruit, or the reasonable value of the emergency medicine services Plaintiff Doctors provided.

       93.     Plaintiff Doctors seek compensatory damages, as permitted by Oklahoma law, in

an amount which will continue to accrue through the date of trial as a result of the Insurance

Companies' continuing unjust enrichment, equal to the difference between the amount the

Insurance Companies adjudicated as payable for the emergency medicine services Plaintiff




                                                18
           Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 19 of 21



Doctors provided to the Insurance Companies' members and the rates due in accordance with the

standards established under Oklahoma law.

                                            COUNT IV

                           Declaratory Relief - Okla. Stat. tit. 12, § 1651

          94.   Plaintiff Doctors re-allege and restate the preceding paragraphs as if they were fully

set forth herein.

          95.   This is an action for declaratory and actual damages pursuant to Okla. Stat. tit. 12,

§ 1651.

          96.   A bona fide and justiciable controversy exists that involves Plaintiff Doctors'

substantial legal interests.

          97.   All adverse parties are presently before the Court.

          98.   A judicial declaration is necessary and appropriate to clarify the parties' respective

rights and obligations concerning the rate of payment for Plaintiff Doctors' services, and no

adequate remedy at law is available

          99.   To prevent the need for a separate action enforcing Plaintiff Doctors' rights,

Plaintiff Doctors seek a declaration from this Court stating that: (1) the Insurance Companies must

pay Plaintiff Doctors going forward for their Non-Participating HMO Claims for the emergency

medicine services their professionals render to the Insurance Companies' members at the

prevailing charges for similar services in the same geographic area; and, (2) the Insurance

Companies must pay Plaintiff Doctors going forward for their Other Non-Participating Claims for

the emergency medicine services their professionals render to the Insurance Companies' members

at the lesser of their billed charges and the reasonable value of Plaintiffs services.




                                                  19
         Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 20 of 21



                                RELIEF REQUESTED & PRAYER



        WHEREFORE, Plaintiffs pray that this Court enter judgment for Plaintiffs and against

the Insurance Companies as follows:

        For the Non-Participating HMO Claims for emergency medicine services rendered to

Patients, enter judgments against the Insurance Companies and for each Plaintiff pursuant to

Counts I, II and III in an amount representing the difference between the amounts allowed as

payable by the Insurance Companies and the prevailing charges for similar services in the same

geographic area, as determined by the finder of fact, plus interest;

        For the Other Non-Participating Claims for emergency medicine services rendered to

Patients, enter judgments against the Insurance Companies and for each Plaintiff pursuant to

Counts II and III in an amount representing the difference between the amounts allowed as payable

by the Insurance Companies and the reasonable value of the Plaintiffs services, as determined by

the finder of fact, plus interest;

        Decree pursuant to Count IV that: (1) the Insurance Companies must pay Plaintiffs going

forward for their Non-Participating HMO Claims for the emergency medicine services their

professionals render to the Insurance Companies' members at the lesser of Plaintiffs' billed

charges and the prevailing charges for similar services in the same geographic area; and, (2) the

Insurance Companies must pay Plaintiffs going forward for their Other Non-Participating Claims

for the emergency medicine services their professionals render to the Insurance Companies'

members at the lesser of Plaintiffs' billed charges and the reasonable value of Plaintiffs services;

and Award attorney's fees, costs, interest and all other relief as this Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all issues so triable.
                                                   20
Case 5:19-cv-00430-HE Document 1-4 Filed 05/10/19 Page 21 of 21




                            Benjamin .      om, OBA# 917
                            John H. arks, OBA #15 1
                            Michael W. Ridgeway, 0 '.A #15657
                            ODOM, SPARKS & JONES, LLC
                            Suite 140
                            HiPoint Office Building
                            2500 McGee Drive
                            Norman, OK 73072
                            (405) 701-1863
                            (405) 310-5394 FACSIMILE
                            odomb@odomsparks.com
                            sparksj@odomsparks.com
                            ridgewaym@odomsparks.com

                            Attorneys for Plaintiffs

                            EMERGENCY SERVICES OF OKLAHOMA, PC,
                            OKLAHOMA EMERGENCY SERVICES, PC,
                            SOUTH CENTRAL EMERGENCY SERVICES,
                            PC, and
                            EMERGENCY PHYSICIANS OF MID-
                            AMERICA, P.C.




                              21
